188 S.E.2d 619 (1972)
14 N.C. App. 426
In the Matter of Irvin Edward PETERS, Jr.
No. 7217DC362.
Court of Appeals of North Carolina.
May 24, 1972.
*621 Atty. Gen. Robert Morgan by Associate Atty. Gen. Edwin M. Speas, Jr., for the State.
McMichael, Griffin & Post by W. Edward Deaton, Reidsville, for defendant appellant.
CAMPBELL, Judge.
The defendant assigns as error the judgment entered for that same is not supported by the evidence and that the order of Judge van Noppen entered 11 March 1971, is not a probationary sentence within the meaning of the statute and the order therein was not one that could be modified by another district court judge.
With regard to the order of 11 March 1971, entered by Judge van Noppen, it is noted that he specifically found,
"[I]t is not necessary for him to be under the supervision of the Juvenile Court Authorities."
There were no conditions attached to the order of Judge van Noppen.
In the present hearing the only evidence before the Court and the facts found by the Court were that the juvenile had missed twelve out of the first twenty-six days of the school term. All of the evidence was to the effect that Eddie was a good worker, liked to work, and used his earnings for worthwhile purposes. He missed considerable school because of poor health, and it can be assumed this was due to the fact that he did not like to go to school. Is this sufficient evidence to justify putting this fifteen-year-old boy in an institution for delinquents?
We note that the North Carolina Penal System Study Committee organized by the North Carolina Bar Association at the request of Governor Robert W. Scott has filed a preliminary report dated May 1, 1972, entitled "As the Twig Is Bent, A Report on the North Carolina Juvenile Correction System". In this Report the following appears:
"The Committee is of the opinion that approximately fifty percent of the children in our training schools should never have been sent there. This opinion is shared by staff personnel of the training schools, child psychiatrists and psychologists who are professionally involved with these students. . . . The only offense that many of the students have committed is that they do not like or cannot adjust to school."
The instant case is a good example of this situation. Eddie obviously is a child who should be afforded some technical training where he can use his hands and develop his aptitudes along that line and have some motivation. He obviously does not take to book learning. Forcing him into a classical schoolroom introduces a disruptive element which is not good for the school, the teachers, the other students and likewise is not good for Eddie.
Suffice it to say that in the instant case the findings entered by the judge do not support the judgment ordering Eddie into the custody of the Board of Youth Development *622 to be placed in a school or institution.
Reversed.
MALLARD, C. J., and BROCK, J., concur.